Exhibit RON THORNBURGH Secretary of State Memorial Hall, 1st Floor 120 S.W. 10th Avenue Topeka, ICS 66612-1594 (785) 296-4564 STATE OF KANSAS August 14, 2008 HOLLIS CUNNINGHAM OMNI VENTURES, INC. 11260 W. 155TH TERR, OVERLAND PARK KS 66221 RE: OMNI VENTURES, INC. ID. # 4230603(USE IN ALL CORRESPONDENCE WITH OUR OFFICE) Enclosed are your certified for profit articles of incorporation. Your corporation's business entity identification number is at the top of this page. This business entity identification number should be used in all correspondence with our office. Every corporation must file an annual report with the Secretary of State and pay a filing fee. The annual report and fee are due together on the 15th day of the fourth month following the tax closing month. (For example, if the tax closing month is December, the due date is April 15 of the following year). The annual report may be filed as early as January 1. An annual report is not required if the corporation has not been incorporated for six months prior to its first tax year end. If your corporation operates on a tax year end other than the calendar year, you must notify our office in writing prior to December The annual report may be filed electronically at www,kssos.org or you may obtain a paper form from the Web site. PLEASE NOTE: Your business entity may be required by Kansas law to file Form K-150 and a possible franchise tax with the Kansas Department of Revenue each year. For information regarding Form K-150 contact the Kansas Department of Revenue at (785) 368-8222 or www.ksrevenue.org. cne Business Services: (758) 296-4564 FAX: (785) 296-4570 Web site: www.kssos.org e-mail: kssos@kssos.org Elections:(785) 296-4561 FAX: (785) 291-305 ARTICLES OF INCORPORATION OF OMNI
